EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alphonso A. Collins, Reg. No. 43,559, on 10/15/2021.

The application has been amended as follows: 

In line 4 of claim 15, “comprises at least one radio transceiver unit,” has been corrected to -- comprises at least one radio transceiver unit; --.  

In line 21 of claim 15, “communication device group based on the basis at least one” has been corrected to -- communication device group based on at least one --.  



In line 3 of claim 26, “configured to interchange data frames (10, 20) with one another” has been corrected to -- configured to interchange data frames with one another --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or render obvious the combination of limitations in independent claims 15, 31, and 32.  Specifically, the prior art references U.S. Patent Application Publication 2008/0198036 to Songkakul et al and U.S. Patent 6,246,883 to Lee disclose some of the claim limitations, but not the particular combination of limitations found in claims 15, 31, and 32.  Therefore, claims 15, 31, and 32 are allowable over the prior art of record.  Claims 16-30 depend from claim 15 and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 15, 2021